Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-25 are pending.  Claims 1-10,12-21 stand amended.  Claims 22-25 stand withdrawn as drawn to an non-elected invention.
Priority
Instant application 17312483, filed 6/10/2021 claims benefit as follows:

    PNG
    media_image1.png
    86
    382
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
In view of Applicant amendment, the claim objection of record is withdrawn.
With respect to the 102 rejection of record, Applicant amendment and argument have been considered but are not found to be persuasive because RA and RB can overlap with 1 to 20 carbon atoms and a “very volatile” amine is meaningless without context as it is a relative term.  See the 112 second paragraph rejection below necessitated by amendment.  Further, the ratio is less than 1:2 which is 0.5 as the ratio is 1:6.74 which is 0.15.
With respect to the 103 rejection of record, Applicant amendment and argument have been considered but are not found to be persuasive because the disadvantages stem from solvents that are not used in the art of record.  There are general statements in the specification but there is no showing of advantages in the results.  There is no showing comparing the method in the art where the methods in the art cited have higher amounts of unreacted amines or that there are lithium compounds present that are difficult to remove.  Thus, there is no comparison against the prior art process.  The instant process does not require any scale in the claims and there has not been a showing comparing scale to the process in the instant rejection.  Applicant argues that problems with Li salts result, but the process cited does not have lithium salts.  Applicant should compare in an affidavit the art of record versus the instant process.  Further, for the scope of substrates claimed, Applicant would need to show that the process is superior with different scopes of amines.  No showing has been made and arguments citing a list of paragraphs in the specification without pointing out relevant sections is not persuasive.  Advantages relating to impurities that are not present rejection of record are not persuasive.  For at least these reasons the rejection is maintained.
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Chuang et al. (“the C article”, made of record on the IDS) as evidenced by the article to Nugent et al. (“the N article”, Inorg. Chem. 1980, 19, 777).
This rejection applies to the expanded specie wherein the alkyl group of the amine is ethyl not methyl as required by the elected specie.
The C article teaches a method of producing [W(NtBu)2(NEt2)2] by reacting [W(NtBu)2(NHtBu)2] with NEt2H in hexane to arrive at the product.  The upstream reaction is between WCl6 and tBuNH2.  The final compound is then used for producing a tungsten layer on a substrate by means of CVD.  In the reaction the 29.0 mmol of NEt2H are used relative to 4.3 mmol of starting material meeting the 1:2 relationship of claim 1.  With respect to instant claim 2, the solvent is hexanes and the auxiliary base is excess amine.  With respect to reactive solvent, the amine can be considered a solvent and further, there are no conditions required for reaction.  Hexane reacts with a flame for example, or the amine is reactive if considered a solvent in addition to a reactant.  The amines are liquid at room temperature which is a reaction temperature and pressure is atmospheric which also leads to liquid amines.
Based on the claims as for example recited in instant claim 4 and 5 – hexane can be considered an aprotic solvent by Applicant’s definitions.  The evidentiary reference is provided because the primary reference cites this reference and the procedures therein in the experimental.  The evidentiary reference teaches temperatures, bases, solvents, filtration, isolation, and recrystallization for example all referenced from the primary reference.  The C article used the procedure of the N article to prepare an intermediate.
Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Chuang et al. (“the C article”) in view of and/or as evidenced by the article to Nugent et al. (“the N article”, Inorg. Chem. 1980, 19, 777).
This rejection applies to the elected specie as well as homologous species.  This rejection is based on two approaches.  Approach one is using the N article as an evidentiary reference and approach two uses the N article as a secondary reference.
These teachings include reference to the procedure to the N article in the experimental.  Based on this teaching the N article can be an evidentiary reference.
However, the evidentiary reference can also be viewed as a secondary reference.
Although the C article teaches and explicitly cites the procedure in the N article which is deemed sufficient, the C article fails to teach all of the reagents and steps.  This is the “in view of” rationale.
The N article teaches the procedure using WCl6 reacting with the amine solvents, ratios, temperature, and pressures.  See experimental incorporated by reference herein.
Using the “in view of” rationale, in KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case one could apply prong A of KSR and combine the two references which teach method of synthesis steps separately.  
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
With respect to the elected specie and additional expanded species, the C article fails to teach an example wherein the alkyl group is Me or iPr or Pr.
However, the difference between the amine is one of a homologue – Et in the art, and Me as the elected specie.  In addition, Et is taught in the art which is a homologue of at least propyl or isopropyl.  In this case it would have been prima facie obvious to one having ordinary skill in the art to arrive at a homologue because structurally similar compounds are expected to have similar properties.  In this case, the amines only differ by the number of carbon atoms in the alkyl chains and would be expected to have similar reactive properties.
With respect to instant claim 6, the N article teaches all the components but the specific order of addition as stated in claim 6 is not taught.  
However, it would have been prima facie obvious to change the order of additional absent criticality because according to Ex Parte Rubin, changing the sequence of adding ingredients is prima facie obvious.  See MPEP 2144.04:
C.Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Rejection Necessitated by Amendment
Claim Rejection 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “very volatile” in claim 1 is a relative term which renders the claim indefinite. The term “very volatile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definition of how much or how little volatility is associated with the adverb “very”.  The term “very volatile” can be removed and the volatility aspect would be covered because the structure cannot be separated from the properties of the amine.  Further, what is the pressure when the amine is volatile?  Under reduced pressures amines are volatile at lower temperatures.  This has not been addressed by the amended claims.
Conclusion
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622